DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/25/21 has been approved.

Drawings
The drawings were received on 1/25/21.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “light detection system” in claims 11-13 and 24-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 10 discloses “a light detection system” comprises “a plurality of user-configurable groups of photodetectors” and “a plurality of detector channels”; however, the claim is incomplete for omitting essential elements of a “light detecting system” based on only “a plurality of user-configurable groups of photodetectors” and “a plurality of detector channels”. See MPEP § 2172.01.
b. Claims 11 -22 are dependent from claim 10; therefore, inherit the deficiency of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-20 and 22-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al (2005/0275839) in view of Goebel et al (2008/0215297) (both of record).
Regarding claim 10; Robinson et al discloses a system (see figure 1 below) comprising: a light source (101) for irradiating a sample in a flow stream (102); a light dispersion component (107) configured to disperse a spectrum of light from the sample (i.e., particles); and a light detection component (108) comprising: a plurality of detectors (109); and a plurality of detector channels (104), wherein each detector channel corresponds to one or more detectors (109) (par. [0021]).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Robinson et al does not teach that the plurality of detectors (109) are a plurality of user-configurable groups of photodetectors; however, such the feature is known in the art as taught by Goebel et al.
Goebel et al, from the same field of endeavor, discloses a detection system and user interface for a low cytometer system in which a user interface that accesses the signals of a full dynamic range (see figures 1-2 below and par. [0020]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale



Regarding claims 11 and 23-24, Robinson et al teaches that the light detection system is configured to detecting light scattered from the observation region (102) in which the light source (101) is used and generating a data signal from the detecting light using detector (108) (par. [0021]).
Regarding claims 12-13 and 25-26; Robinson et al teaches the use of a processor (110) (par. [0009] and [0021]) for processing the spectral signal and store the spectral signal for subsequent analysis before the next triggering signal is received from a scattered detector (par., [0019] and [0032]).
Regarding claims 14 and 27; Robinson et al teaches that each data signal is collected each detector channel (104) (par. [0031]).
Regarding claims 15 and 29, Robinson et al teaches that the light detection component comprises an array of detectors (108) (par. [0038]).
Regarding claim 16, figure 1 of Robinson et al shows that the light detection component comprises a linear array of detectors (109).


Regarding claim 18, Robinson et al teaches the use of photodetectors, photodiodes, avalanche diodes or a photo-multiplier tubes (par. [0039]).
Robinson et al does not teach that the photodetectors are phototransistors; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to replace the photodetectors of Robinson et al by phototransistors because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 19, Robinson et al teaches that the array of detectors is configured to detect light from 400 nm to 900 nm (par. [0038]).
Regarding claim 20, Robinson et al teaches that the array of detectors comprises 50 or more detectors that each detect light in 10 nm increments (par. [0039]).
Regarding claim 22, Robinson et al does not teach that the light detection system further comprises an amplifier circuit comprises a plurality of amplifiers configured to convert current from each detector channel into a voltage output signal.
Goebel et al, from the same field of endeavor, discloses a flow cytometer system in which the amplifier (16) coupled to the detector (14) for amplifying the electrical signal from the detector by a predetermined amount, depending upon the strength of the output (par. [0014] - [0016]).


Regarding claim 28, Robinson et al teaches that the dispersion component (107) comprises a dispersive prism or diffraction grating (par. [0038]).

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.  
a. The TD filed on 1/25/21 has been approved.
b. The drawing filed on 1/25/21 has been accepted.
c. With respect to the rejection of claim 10 under 35 USC 112, second paragraph for lacking of essential element for detecting light. Applicant is noted that claim 10 relates to “A light detection system”; however, beside “user-configurable groups of photodetectors” and “detector channels”, there is no enough structures or elements to form a “light detecting system” See MPEP § 2172.01. Thus, the applicant’s argument on page 17 of the remarks is not deemed to be persuasive.
d. With respect to the rejection of claims 10 and 23 under 35 USC 103; applicant refers to figure 3, paragraphs [0028] and [0030] of the present specification and argues on the basis of the full spectrum of input signals and the groups that form virtual channels of the light detection component can be made up of contiguous individual detectors (par. [0033]). Applicant only argues on the teachings of the 
e. With respect to the rejection of claim 10 and 23 under 35 USC 103; applicant refers to figure 5 and paragraph [0035] of the present specification and argues on the basis of “each detector is designated for detecting a particular subset spectrum range of input signals, the user selection of detector groups in turn creates virtual detector channels corresponding to the detector groups”; however, these limitations are not claimed, applicant is noted that claims must be examined on the basis of what they say, absent limitations may not be considered to be present.
e. Applicant argues that figures 3 and 5 are illustrative of the instant claim element, a plurality of user-configurable groups of photodetectors. Applicant is noted that beside figures 1-2 of Goebel above, Goebel teaches a method for collecting a data set for a flow cytometer sample in a flow cytometer (detection system and user interface for a flow cytometer system, abstract), comprising the steps of: Providing detectors having a plurality of detectors (detector 14 includes one or more PIN photodiodes, paragraph 13, fig. 1) that collectively detect a full spectral range of input signals from the flow cytometer (full dynamic range of input signals are detected, abstract, paragraph 20), wherein each detector detects a subset spectral range of the full spectral range (any number of subsets of data can be generated that correspond to one or more sample populations contained within the raw data set; paragraphs 28 and 30); creating a set of virtual detector channels by grouping detectors in the detector set (the user scales, culls, isolates, and/or analyzes the raw data to select a subset of signals and/or aggregate particle events that correspond to wherein each virtual detector channel corresponds to a detector group (the user interface provides virtual instrument settings that can be adjusted, which generate a corresponding subset of data from the raw data set, paragraphs 30 and 33) and has a virtual detector channel range including the sum of subset spectral ranges of the detectors in the corresponding detector group the user interface can apply hierarchical scaling factors to independent data channels (e.g. scatter channels and fluorescent channels, paragraph 33)); and collecting the full spectral range of input signals from the flow cytometer sample with the detector (collecting a full dynamic range of input signals from a flow cytometer sample, abstract; paragraphs 20, 22). Thus, the combinations Robinson and Goebel clearly teach “a plurality of user-configurable groups of photodetectors”.
f. With respect to the rejection of claim 21 over Robinson et al, Goebel et al and Ball et al. The rejection of claim 21 is withdrawn because Ball et al is not qualify as a prior art reference as evidences shown (Exhibit A and Exhibit B).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 6, 2021